Citation Nr: 1040828	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a cerebral-
vascular accident (CVA), also claimed as secondary to service-
connected hypopituitarism.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from October 
1958 to April 1959.

This matter is before the Board of Veterans' Appeals (Board) 
following an October 2009 Order granting a Joint Motion for 
Remand (JMR) from the United States court of Appeals for Veterans 
Claims (CAVC) regarding a Board decision rendered in September 
2008.  This matter was originally on appeal from a June 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska. 

The case was brought before the Board in April 2010, at which 
time the claim was remanded to follow the instructions of the 
October 2009 JMR and further assist the Veteran in the 
development of his claim, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issue on appeal.  

The RO received additional evidence from the Veteran in August 
2010, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted (private records of 
treatment in 2000) were partially duplicative copies of evidence 
already in the file and partially new copies of private treatment 
dealing with an unrelated orthopedic injury.


FINDING OF FACT

The Veteran has no residuals from a CVA or stroke attributable to 
his service-connected hypopituitarism or any other incident of 
service.




CONCLUSION OF LAW

The Veteran's claimed CVA/stroke, and the residuals thereof, was 
not incurred in or aggravated by service, is not proximately due 
to or the result of a service-connected disability, and may not 
be presumed to have occurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, and 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in March 2006 and April 2010.  Those letters advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for obtaining 
specified different types of evidence. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
letters also explained how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, partial notice 
was provided to the Veteran prior to the initial rating decision, 
but it was not until April 2010 that the Veteran received full 
notice with respect to both the direct and secondary theories of 
his claim.  The Veteran, however, still has the right to VCAA 
content complying notice and proper subsequent VA process, and 
that has been done, as discussed above.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless error.  
See Mayfield, 19 Vet. App. 103.  Although the notice provided to 
the Veteran in 2010 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the claim was readjudicated 
and an additional SSOC was provided to the Veteran in August 
2010.  Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

As indicated in the Introduction above, this claim was previously 
remanded to afford the Veteran a VA examination in conformance 
with the October 2009 JMR from the CAVC.  The Veteran was 
afforded a VA examination in July 2010 to ascertain whether the 
Veteran currently has any chronic residuals from a stroke and 
whether any of these residuals were related to any incident of 
his military service or secondary to his service-connected 
hypopituitarism.  The examination is adequate because it is based 
on a thorough examination, a description of the Veteran's 
pertinent medical history, a complete review of the claims folder 
and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007) (holding an examination is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).  Further examination or 
opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition may 
be associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  VA has satisfied its duties to inform and assist 
the Veteran at every stage of this case.  Therefore, the Board 
may proceed to consider the merits of the claim.  




Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for a brain hemorrhage 
may be established based on a legal "presumption" by showing 
that either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is 
applicable here because the earliest evidence of the Veteran's 
stroke is over four decades after service.

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran believes he suffered a stroke in the military, which 
later caused a subsequent stroke in September 2005 and resulted 
in residual disability.  Specifically, the Veteran claims he lost 
consciousness in March 1959 after strenuous activity and was in a 
coma for four days.  At that time, the doctor told him he likely 
suffered from some heart condition, but the Veteran believes it 
was more likely a stroke.
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

In the alternative, the Veteran also argues his September 2005 
stroke may have been caused by, aggravated by or otherwise 
related to his service-connected endocrine disabilities, to 
include hypopituitarism.  

Where a disability is claimed as proximately due to or the result 
of a service-connected disease or injury, as is the case here, 
service connection may also be established on a secondary basis 
by a showing that (1) a current disability exists and (2) the 
current disability was either (a) caused by or (b) aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a).  
Compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 
374 (1995).  

Unfortunately, the Board notes that the Veteran's service 
treatment records are unavailable due to a fire related incident.  
Attempts to rebuild the file from other sources were 
unsuccessful.  The RO did obtain the Veteran's DD-214 detailing 
the Veteran's military specialty and years in service. 

Where "service medical records are presumed destroyed . . . the 
BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt is 
heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).   Further, there is no adverse 
presumption of service connection as a result of the loss of 
these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006).  There is, however, an expanded duty to assist the veteran 
in obtaining evidence from alternate or collateral sources.  Id.  

Despite efforts by the VA to obtain corroborating evidence, the 
Veteran's claimed in-service stroke or 4 day coma could not be 
verified.  The Veteran himself, however, concedes at the time of 
his in-service black out, he was not told he had a stroke, but 
rather was told his black out was related to massive heart 
trauma. 

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The crucial inquiry, then, is 
whether the Veteran's more recent stroke and any found residuals 
thereof are related to the alleged in-service black out spell or 
any other remote incident in service. The Board concludes it is 
not.

After service, medical records confirm the Veteran suffered a 
stroke in September 2005, nearly five decades after service, with 
complaints of numbness of the left side extremities.  In support 
of his claim, the Veteran indicates a VA doctor told him 
following his 2005 stroke, that his CT scan revealed evidence of 
an old stroke likely 45 to 50 years old, which would date back to 
his military service.  

Private and VA treatment records do not confirm any medical 
professional dating a prior stroke back to his time in the 
military.  Rather, after service, the Veteran had significant and 
extensive treatment for hypopituitarism and hypothyroidism since 
1985, to include empty sella syndrome, removal of his pituitary 
gland and cystic lesion.  The 1985 private treatment records also 
indicate a prior hospitalization in 1977 for one episode of 
"amaurosis fugax" (or a black out spell) of unknown etiology.  
The Veteran, at that time, denied any similar episodes before 
that time or since that time.

Despite efforts being made, records associated with the 1977 
black out spell could not be obtained.  Due to the Veteran's 
endocrine problems, however, the record contains numerous skull 
x-rays, CAT scans and MRIs from 1985.  Prior to 2002, however, no 
MRI, x-ray or CAT scan of record indicates evidence of an old 
stroke or any medical professional otherwise opining that the 
Veteran likely suffered a stroke in the military.  

Rather, these diagnostic tests, to include x-rays and CT scan in 
September 1985, a CT scan in April 1998, and an MRI dated in 
August 1999, all found various abnormalities related to the 
Veteran's hypopituitarism, such as empty sella and cystic lesion.  

In November 2002, for the first time, a VA MRI revealed "old 
left frontal lacunar infarct."  In October 2005, after the 
Veteran's September 2005 stroke, the Veteran was afforded a CT 
scan, which revealed, "old lacunar infarct within the left 
periventricular deep white matter."  Neither one of these VA 
diagnostic reports indicated how "old" the strokes likely were.  

Also of significance, the only residual associated with the 
Veteran's September 2005 stroke included left sided numbness.  
More recent VA outpatient treatment records indicate, however, 
the numbness resolved naturally without any medical intervention.  
More recent medical evidence does not reveal any current 
residuals of a stroke.

In short, the medical evidence does not confirm an in-service 
stroke and, indeed, does not confirm the Veteran currently has 
any chronic residuals from his most recent 2005 stroke.  

Nonetheless, the Veteran was afforded a VA examination in July 
2010 to ascertain whether the Veteran has any chronic residuals 
of a stroke related to the claimed in-service coma or, in the 
alternative, related to his service-connected endocrine 
disabilities.

Initially, the VA examiner opined that it "is less likely as 
not" that the Veteran's 2005 stroke was related to any blackout 
that may have occurred while on active duty in 1959.  The 
examiner reasoned, as outlined above, that the Veteran was 
afforded numerous diagnostic tests through the years, and there 
were no findings of a prior lacunar infarct prior to the MRI 
dated 2002.  If a stroke had occurred in 1959, the VA examiner 
opined it would have shown up on one of the older CT scans or 
MRIs afforded to the Veteran through the years.  

The VA examiner further opined that the Veteran does not have any 
chronic residuals to any stroke or CVA.  While the Veteran 
complained of left sided numbness for a short period of time 
after the September 2005 stroke, the Veteran's symptoms appeared 
to have resolved naturally without medical intervention.  

The VA examiner also opined that the Veteran's strokes was "less 
likely as not caused by or permanently aggravated due to any of 
[the Veteran's] service-connected endocrine disorders."  The 
examiner explained that there is no causal relationship or other 
medical basis to support such a connection.  

The Board finds the July 2010 VA examiner's opinions persuasive.  
They are based on a thorough physical examination and a complete 
review of the claims folder.  Also compelling, the medical 
evidence also does not confirm the Veteran is currently suffering 
from any chronic residuals of his 2005 stroke nor has any medical 
professional ever linked the Veteran's 2005 stroke and temporary 
residuals thereof to his endocrine disabilities or any other 
incident of his military service.

The Veteran, in contrast, indicates the 2005 physician told him 
the "old" stroke appeared to be at least 45 or 50 years old.  
As explained above, no such statement is found within the 
Veteran's medical records.  Rather, there is mention of an old 
left frontal lacunar infarct in 2002 and 2005 with no opinion 
with regard to etiology or likely age of the infarct.  The 
Veteran's account of what health care providers purportedly said, 
filtered as it is through a lay person's sensibilities, is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).

The Veteran also, in support of his claim, submitted various 
medical literature.  The Board notes such generic texts, which do 
not address the facts in this particular Veteran's own case, and 
with a sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 Vet. 
App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Therefore, the 
Board assigns more weight to the objective medical evidence of 
record as outlined above.

The Board has considered the Veteran's statements.  In accordance 
with the recent decision of the United States Court of Appeals 
for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006), the Board concludes that the lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is credible and ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  However, the Veteran's 
claim fails based upon the lack of medical nexus associating his 
alleged in-service black out spell/stroke to a current 
disability.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be some 
evidence of a disability attributable to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current condition 
to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).   

In other words, even accepting the Veteran's recollection of his 
in-service black-out spell, no medical professional has ever 
linked the Veteran's 2005 stroke or some current chronic disorder 
to any incident of his military service, to include his service-
connected endocrine disabilities and the claimed 1959 black-out 
spell.  In fact, the July 2010 VA examiner specifically opined to 
the contrary. 

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for residuals of a CVA (or stroke) must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of a cerebral-
vascular accident (CVA), also claimed as secondary to service-
connected hypopituitarism, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


